Citation Nr: 0815160	
Decision Date: 05/07/08    Archive Date: 05/14/08

DOCKET NO.  05-32 623A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

Entitlement to service connection for gum disease.  


ATTORNEY FOR THE BOARD

T.S. Willie, Associate Counsel


INTRODUCTION

The veteran served on active duty from April 1966 to October 
1986.  

This claim comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2005 rating decision rendered 
by the Manila, the Republic of the Philippines, Regional 
Office (RO) of the Department of Veterans Affairs (VA).  


FINDING OF FACT

By regulation, periodontal disease (gum disease) may be 
considered service-connected solely for the purpose of 
establishing eligibility for outpatient dental treatment.


CONCLUSION OF LAW

There is no legal entitlement to compensation benefits for 
gum disease.  38 U.S.C.A. §§ 1110, 1131, 1712 (West 2002); 38 
C.F.R. §§ 3.303, 3.381, 17.161 (2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

VCAA

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & 
Supp. 2006), and the pertinent implementing regulation, 
codified at 38 C.F.R. § 3.159 (2007), provide that VA will 
assist a claimant in obtaining evidence necessary to 
substantiate a claim but is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  They also require VA to notify the claimant and 
the claimant's representative, if any, of any information, 
and any medical or lay evidence, not previously provided to 
the Secretary that is necessary to substantiate the claim.  
As part of the notice, VA is to specifically inform the 
claimant and the claimant's representative, if any, of which 
portion, if any, of the evidence is to be provided by the 
claimant and which part, if any, VA will attempt to obtain on 
behalf of the claimant.  In addition, VA must also request 
that the veteran provide any evidence in the claimant's 
possession that pertains to the claim.  

The Board also notes that the United States Court of Appeals 
for Veterans Claims (Court) has held that the plain language 
of 38 U.S.C.A. § 5103(a) (West 2002), requires that notice to 
a claimant pursuant to the VCAA be provided "at the time" 
that, or "immediately after," VA receives a complete or 
substantially complete application for VA-administered 
benefits.  Pelegrini v. Prinicpi, 18 Vet. App. 112, 119 
(2004).  

The timing requirement enunciated in Pelegrini applies 
equally to the initial disability-rating and effective-date 
elements of a service connection claim.  Dingess v. 
Nicholson, 19 Vet. App. 473 (2006).  

The record reflects that the originating agency provided the 
veteran with the notice required under the VCAA by letter 
dated in July 2004.  Although letter provided adequate notice 
with respect to the evidence necessary to establish 
entitlement to service connection, it did not provide notice 
of the type of evidence necessary to establish a disability 
rating or effective date for the disability on appeal.  See 
Dingess, supra.  However, the veteran was subsequently 
provided notice pertaining to these latter two elements by 
letter dated in October 2006, prior to the issuance of a 
supplemental statement of the case (SSOC).  Although the 
veteran received inadequate preadjudicatory notice, and that 
error is presumed prejudicial, the record reflects that he 
was provided with a meaningful opportunity such that the 
preadjudicatory notice error did not affect the essential 
fairness of the adjudication now on appeal. 

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefits sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2007).  
In connection with the current appeal, appropriate 
examinations have been conducted, and available service and 
post service records have been obtained.  The veteran has not 
identified any outstanding evidence that could be obtained to 
substantiate the claim.  The Board is also unaware of any 
such evidence.  

For the foregoing reasons, the Board concludes that all 
reasonable efforts were made by VA to obtain evidence 
necessary to substantiate the claim.  The evidence of record 
provides sufficient information to adequately evaluate the 
claim, and the Board is not aware of the existence of any 
additional relevant evidence which has not been obtained.  No 
further assistance to the appellant with the development of 
evidence is required. 38 U.S.C.A. § 5103A(a)(2); 38 C.F.R. § 
3.159(d).

Accordingly, the Board will address the merits of the claim.  

				Factual Background

Service medical records show that in April 1974 the veteran 
was seen for gingival bleeding.  In January 1985, the veteran 
was diagnosed with generalized periodontitis.  In November 
1977 and November 1983, the veteran denied tooth or gum 
trouble.  In March 1985 and at separation in October 1986, he 
noted severe tooth or gum trouble.  The veteran's mouth was 
reported normal in March 1985 and at separation in October 
1986.  

In October 2005, V.G.D. issued a finding that the veteran's 
teeth (23 and 25) were very mobile and needed to be 
extracted.  It was further noted that the veteran's gums or 
this area was ulcerated because the two teeth were moving.   

The veteran was afforded a VA dental compensation and pension 
examination in November 2005.  It was noted during this 
examination that the veteran frequented the dental clinic 
from 1970 to 1986 because of recurrent gingivitis, pyorrhea 
and dental carriers.  It was also noted that the veteran 
underwent several dental extractions during service.  
Periodontal disease, resolved, was noted.  Loss of teeth was 
also noted.  The examiner opined that the veteran's loss of 
teeth was caused by or a result of the peridontitis found 
during service.  However, the examiner found that there was 
no active gum disease at the moment and that the last episode 
of gingivitis was several years ago.  The examiner explained 
that his rationale was based on clinical experience that 
persistent and/or recurrent periodontal disease will 
eventually lead to loss of dentition.  

In an April 2006 clinical summary issued by private physician 
L.F.G, it was noted that the veteran had recurrent gingival 
swelling and sought consult.  L.F.G noted that he referred 
the veteran to a dentist for further evaluation.  

        Legal Criteria 

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131 (West 2002). Service connection 
basically means that the facts, shown by evidence, establish 
that a particular injury or disease resulting in disability 
was incurred coincident with service in the Armed Forces, or 
if preexisting such service, was aggravated therein. 38 
C.F.R. § 3.303 (2007).  Service connection may be granted for 
any disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d) 
(2007).

A claim for service connection generally requires competent 
evidence of a current disability; proof as to incurrence or 
aggravation of a disease or injury in service, as provided by 
either lay or medical evidence, as the situation dictates; 
and competent evidence as to a nexus between the in-service 
injury or disease and the current disability.  Cohen v. 
Brown, 10 Vet. App. 128, 137 (1997); Layno v. Brown, 6 Vet. 
App. 465 (1995).  

Dental disabilities which may be awarded compensable 
disability ratings are set forth under 38 C.F.R. 4.150 
(2007).  These disabilities include chronic osteomyelitis or 
osteoradionecrosis of the maxilla or mandible, loss of the 
mandible, nonunion or malunion of the mandible, limited 
temporomandibular motion, loss of the ramus, loss of the 
condyloid or coronoid processes, loss of the hard palate, 
loss of teeth due to the loss of substance of the body of the 
maxilla or mandible and where the lost masticatory surface 
cannot be restored by suitable prosthesis, when the bone loss 
is a result of trauma or disease but not the result of 
periodontal disease.  38 C.F.R. 4.150, Diagnostic Codes 9900- 
9916 (2007).  Dental regulations provide that treatable 
missing teeth, dental or alveolar abscesses, and periodontal 
disease is considered service-connected solely for purposes 
of establishing eligibility for outpatient dental treatment 
as provided in 38 C.F.R. § 17.161 (2007).

					Analysis

Initially, the Board notes that the provisions of 38 U.S.C.A. 
§ 1154(b) do not apply, as it has not been alleged that the 
claimed disability was incurred while engaging in combat.  

The veteran is seeking service connection for gum disease.  
After careful review of the record, the Board finds that the 
preponderance of the evidence is against the veteran's claim.

Recent treatment records do not reflect the presence of gum 
disease.  Whether, however, the veteran suffers from 
periodontal disease is immaterial for compensation purposes 
because the condition is not recognized by the applicable 
regulations as a disability for which VA compensation may be 
granted.  See 38 C.F.R. § 3.381.  While gum disease may be 
service-connected for purposes of determining entitlement to 
dental examinations and/or outpatient dental treatment under 
38 C.F.R. Part 17, such a question is not before the Board.  
Rather, the question at issue is entitlement to compensation 
benefits based on claimed gum disease.  The benefit which the 
veteran seeks is barred by regulation.  Therefore, there is 
no basis on which the Board might grant entitlement to 
service connection for gum disease at this time.  See 38 
C.F.R. § 3.381

Even assuming that compensation is payable for gum disease, 
the preponderance of the evidence is against the claim with 
regard to the issue of the existence of a current disability.  
The November 2005 VA compensation and pension examination 
noted that the veteran frequented the dental clinic from 1970 
to 1986 because of recurrent gingivitis but had no active gum 
disease at the moment.  The Board is mindful that the April 
2006 clinical summary issued by private physician L.F.G noted 
that the veteran had recurrent gingival swelling and sought 
consult.  However, it appears that L.F.G.'s notation 
regarding the gingival swelling was not based on examination 
but based on statements made by the veteran.  Also, the Board 
notes that L.F.G. does not appear to be a dentist and that he 
referred the veteran to a dentist for further evaluation.  
Although L.F.G noted the veteran's diagnoses for diabetes 
mellitus, hypertension, hypertensive retinopathy and chronic 
obstructive pulmonary disease, he did not list a showing of 
gum disease.  
 
Although the veteran notes that he was found to have positive 
gum gingivitis and received ongoing treatment from 1977 to 
1979, there is no current showing of gum disease.  The 
evidence fails to show that the veteran currently has gum 
disease.  Without evidence showing that a disease or 
disability is present, service connection is not warranted.  
Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).


ORDER

Service connection for gum disease is denied.  


____________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


